Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-13-00048-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                    Christopher Glen ADAMS,
                                             Appellee

                        From the County Court at Law, Kerr County, Texas
                                   Trial Court No. CR120324
                          Honorable Spencer W. Brown, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order granting Appellee
Christopher Glen Adams is REVERSED and this matter is REMANDED to the trial court for
further proceedings consistent with this opinion.

       SIGNED December 10, 2014.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice